DETAILED ACTION
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in that it is not clear if “a second film”, at line 8, is the same as or different from that recited in line 5.
	Claim 2 is indefinite in that the antecedent of “the second film”, at lines 1-2 and at line 3, is not clearly defined. Also, see claim 3 at lines 1-2 and at line 3 and at line 5; claim 5 at line 3 and at line 4; claim 7 at lines 2-3; claim 9 at line 1.
Claim Rejections - 35 USC § 103
Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 2010/0024972) in view of Kanbara (US 2005/0016670 A1) or Kim (US 9,682,543 B2).
Claim 1, Kumagai teaches a method for manufacturing a display (¶3; ¶5 – also liquid crystal display device or other image display device; ¶7 – also single plate bonding method; ¶31 ¶37 ¶71). The method comprises the following steps:
●unwinding first film 2 from a first film roll and carrying film 2 (Fig1; ¶40); 
●attaching second film 1a (from film 1) onto carried film 2 and forming an elongated film laminated body (Fig1; ¶38; ¶41); 
●attaching film 2a (from film 2) to film 3 (Fig2; ¶43-46) and forming another elongated film body (Fig2) and then forming cutting lines 30 (Fig3; ¶48) in the another body in a width direction (i.e. width between two longitudinal side edges of the another body) at intervals in a longitudinal direction and forming film sheet piece 3a and then cutting sheets 4 (¶49-53) from piece 3a; and 
●laminating sheet 4 onto a first surface of a panel (Fig3) in that Kumagai indicates in paragraphs 3, 5, 7, 31, 37, and 71 that sheets (such as sheet 4) are used make display devices in a single plate bonding method.
Kumagai teaches that forming of the film laminated body includes supplying second film 1a in a second direction relative to a first direction, wherein the first direction is the carrying direction of film 2. See Figure 1 where film 1a is shown as moving from film 1 to film 2 in a cross direction. Figure 1 demonstrates that the cross direction is a vertical direction relative the carrying direction of film 2.
Kumagai teaches that when forming of the film laminated body – unwinding film 1a from a second film roll of film 1 from which film 1a is provided – and carrying film 1 in the second direction (Fig1).
Claim 1, Kumagai does not teach that the films 1 and 2 are fed perpendicular to each other having their respective rolls perpendicular to each other. 
However, both Kanbara and Kim, in the same art as Kumagai, demonstrate that perpendicularly feeding two webs relative to each other having their respective rolls perpendicular to each other is conventional and well-known in the art. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Kumagai that the films 1 and 2 are fed perpendicular to each other having their respective rolls perpendicular to each other as suggested by Kanbara and Kim where it is obvious to replace one feed setup (that of Kumagai – parallel) with another art recognized alternative feed setup (that of Kanbara or Kim – perpendicular) where the same results can be expected in that one skill in the art would have been able to adjust 1a to be in the correct position if fed perpendicular.
Claim 2, Kumagai teaches films 1, 2, and 3 to be optical films (p2 c2), provided that they each have an optical orientation axis. Examples of the optical films include a polarizing film (also known in the art as a polarizing plate), a retardation film and a brightness enhancement film. An optical film effectively usable for a liquid crystal display device can be produced by appropriately selecting these optical films (¶31). The examples of the combination of those optical films include a combination of a polarizing film, a retardation film and a brightness enhancement film, and a combination of a polarizing film, a retardation film (i.e. also known in the art as a phase difference film) and a retardation film (¶32). Thus, Kumagai teaches the limitation of claim 2 of “wherein any one of the first film and the second film is a polarizing film including a polarizing plate, and the other is an optical film including at least one of a brightness improving film, a light collecting sheet, a diffusion film, and a phase difference film.”
Claim 3, Kumagai teaches that any one of the films 1a and 2 is a polarizing film (also known in the art as a polarizing plate) having an absorption axis (¶35), and film 2 (if film 1a is that above or 2 if film 1a is that above) is an optical film including a brightness improving film having a transmission axis (¶37). When forming of the film laminated body -- attaching film 1a onto film 2 --  the absorption axis X of (¶35) is angled with respect to the transmission axis Y (¶37) and shown in Figure 2 to be vertical (i.e. 90o).	Claim 7, Kumagai teaches what that when forming the film laminated body -- attaching a second film 1a by forming a cutting line in film 1, which is carried in the second direction, in a width direction at intervals along a longitudinal direction onto film 1 (Fig1; ¶40).
Claim(s) 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Kanbara or Kim as applied to claim(s) 1-3 and 7 above, and further in view of Hada (US 9,897,839).
Claim 5, Kumagai does not teach that when the forming of the film laminated body – when a defect is formed in a facing region of film 2 (which faces film 1 from a side), carrying film 2 so that the defect is not included a facing region of film 2 and attaching film 1a onto film 2.
However, Hada teaches manufacturing a display such as a liquid crystal display (c1 L60-67). Also, Hada teaches the following (annotation added): 
(116) According to the imaging/image processing method based on transmitted light, foreign matter inside the first optical film 100 can be detected. According to the imaging/image processing method based on reflected light, adhered foreign matter on the surface of the first optical film 100 can be detected. According to the imaging/image processing method based on the 0-degree cross, adhered foreign matter and fouling on the surface of the first optical film 100, and foreign matter inside the first optical film 100 can be detected as bright spots. According to the imaging/image processing method based on the x-degree cross, a knick in the first optical film 100 can be mainly detected. Any appropriate method may be adopted for an algorithm for the image processing. For example, a defect can be detected by grayscale determination through binarization. Information obtained through the defect inspection (typically, positional information on a defect) is sent to a control apparatus, and the conveying speed of the first optical film 100, cutting thereof with the cutting apparatus 310 to be described later, and the like can be controlled on the basis of the information.
Also, Hada recites (emphasis added): 
(117) Next, as illustrated in FIG. 8, the first optical film 100 is cut with the cutting apparatus 310 while being conveyed. Any appropriate cutting means may be adopted as the cutting apparatus. Specific examples thereof include a laser apparatus and a cutter. In one embodiment, the width of the first optical film 100 is set to a length corresponding to a pair of opposing sides (for example, in the vertical direction) of the liquid crystal cell 200. In this case, the first optical film 100 is cut in its width direction so as to have a length corresponding to the other pair of opposing sides (for example, in the horizontal direction) of the liquid crystal cell 200. More specifically, the first optical film 100 can be cut so as to have a length corresponding to the other pair of opposing sides (for example, in the horizontal direction) of the liquid crystal cell 200 by controlling the conveying speed of the first optical film 100 and an interval of cutting operation through the use of the control apparatus. As described above, when a defect is found through any appropriate defect inspection, the conveying speed and the interval of cutting operation can be adjusted on the basis of information on the defect so that the first optical film 100 except for a portion in which the defect is present can be cut so as to have a length corresponding to the other pair of opposing sides (for example, in the horizontal direction) of the liquid crystal cell 200. In another embodiment, the width of the first optical film 100 is set to a length corresponding to a pair of opposing sides (for example, in the horizontal direction) of the liquid crystal cell 200.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to have provided in Kumagai when the forming of the film laminated body – when a defect is formed in a facing region of film 2 (which faces film 1 from a side), carrying film 2 so that the defect is not included a facing region of film 2 and attaching film 1a onto film 2 in that Hada teaches in analogous art that such allows one to prevent defects from being part of the final product which could negatively impact the performance of the final product.
Claim 8, Kumagai also teaches the unwinding of film 3 from a film roll (Fig2; ¶46) and carrying film 3. Kumagai teaches forming cutting lines 30 in film 3 in the width direction at intervals along the longitudinal direction and forming pieces 3a and then cutting sheets 4 (¶49-53) from pieces 3a where each sheet 4 is a sheet laminated on the panel.  
Claim 8, Kumagai does not teach laminating a sheet 4 onto a second surface of the panel. However, Hada demonstrates making the liquid crystal display having optical films on both sides of liquid crystal cell 200 (Fig8; c1 L60-67; c2 ¶1; c21 ¶5 to c22 ¶1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to have provided in Kumagai laminating a second sheet 4 onto a second surface of the panel in that Hada teaches in analogous art that liquid crystal displays are known to have optical layers on both sides of the display.
Claim 9, Kumagai teaches films 1, 2, and 3 to be optical films (p2 c2), provided that they each have an optical orientation axis. Examples of the optical films include a polarizing film (also known in the art as a polarizing plate), a retardation film and a brightness enhancement film. An optical film effectively usable for a liquid crystal display device can be produced by appropriately selecting these optical films. [0032] The examples of the combination of those optical films include a combination of a polarizing film, a retardation film and a brightness enhancement film, and a combination of a polarizing film, a retardation film (i.e. also known in the art as a phase difference film) and a retardation film. Further, liquid crystal displays have one side which is a light source side and one side which is a viewing screen side such that one of sheets 4 on one side of the panel with be a light source side sheet and one of the sheets will be a viewing screen side sheet for the panel.

Conclusion
Applicant’s amendments and comments filed 10-14-22 have been entered and fully considered; and, a response thereto is provided above in this Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745